September 16, 1936, plaintiff was in the employ of defendant company as a stenographer and typist in its auditing department at Dearborn. That day the tip of the second finger of his left hand was caught in a swinging door, tearing out the nail and injuring the pad at the tip of the finger. He lost no time but thereafter, on account of the injury, claims he could not operate a typewriter because the finger was sensitive and caused him pain when striking keys. He continued in the office work, without diminution of pay, for some time and then, at his own request in April, 1937, he was placed in the disbursement department and his former pay continued. He remained there until in May, 1938, when, on account of lack of work in that department, he was, with others, laid off. His work in the disbursement department was regular in its course, not made work, and plaintiff was capable and fully performed the same. *Page 430 
April 5, 1939, plaintiff filed an application for compensation. Defendant denied disability of plaintiff and alleged the claim barred by statute, 2 Comp. Laws 1929, § 8431 (Stat. Ann. § 17.165).
Defendant had knowledge of the injury to plaintiff's finger but made no report of the accident and, therefore, cannot invoke the statute of limitations which, by its express terms, does not commence to run until a report of the accident is made by the employer.
The department awarded plaintiff "$18 per week for partial disability from May 28, 1938, until the further order of the department." This award was based upon the finding that:
"The work plaintiff has been doing since the accident has been of a general clerical nature. It is equally clear that this clerical work was required and was not 'made' work or favored employment. However, as already indicated, it was not the skilled work in which plaintiff was employed at the time of the accidental injury. Plaintiff has suffered a loss directly attributable to the accident as far as his skill is concerned. Based on the record, we must conclude that plaintiff cannot compete in the open market of stenographers and typists. The employment in which the workman is engaged at the time he is injured is the standard used to determine whether or not there has been a loss in earning capacity. Though plaintiff has not suffered a loss in actual wages, inasmuch as he was retained at his former salary while he worked in the disbursement department, yet he has suffered a loss in his earning capacity in his skill."
Plaintiff's wage-earning capacity after the injury, in clerical work, inclusive of some operation of a typewriter, appears from his employment for many *Page 431 
months by defendant in the regular course of such work and his desire and ability to so continue.
The department was in error in basing the award on "a loss directly attributable to the accident as far as his skill is concerned."
The statute, 2 Comp. Laws 1929, § 8427, subd. (e) (Stat. Ann. § 17.161, subd. [e]), relative to impairment of earning capacity occasioned by an injury, provides:
"The compensation payable, when added to his wage-earning capacity after the injury in the same or another employment, shall not exceed his average weekly earnings at the time of such injury."
Under this record plaintiff's wage-earning capacity continued without diminution until business conditions occasioned his lay-off.
The finger has healed, a new nail has grown and his present difficulty, if any, is not by reason of an impaired finger tip pad but by the effect of the injury upon nerves of the finger.
Upon this record the award should be vacated, with costs to defendant.
SHARPE and CHANDLER, JJ., concurred with WIEST, J. The late Justice POTTER took no part in this decision. *Page 432